DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-5, 7-15 and 17-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2-5 and 7-11, a combination of limitations that “a primary radiator disposed on the substrate and connected to a transmission line for driving the primary radiator, wherein the primary radiator, when driven via the transmission line, comprises a first resonant frequency; and a secondary radiator disposed on the substrate and incapable of being directly connected to the primary radiator, wherein the primary radiator, when driven via the transmission line, induces a current in the secondary radiator such that the secondary radiator comprises a second resonant frequency different from the first resonant frequency, wherein the secondary radiator is arranged as a slotted radiator having two parallel arms joined by a base section and separated by a slot, and wherein the slot is configured to comprise either an open loop or a closed loop that is formed within the slot.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 13-15 and 17-21, a combination of limitations that “driving a primary radiator via a transmission line connected to the primary radiator, wherein the primary radiator is disposed on a substrate and comprises a first resonant frequency; and inducing a current in a secondary radiator via the driven primary radiator, wherein the secondary radiator is disposed on the substrate and incapable of being directly connected to the primary radiator, wherein the secondary radiator comprises a second resonant frequency different from the first resonant frequency, wherein the secondary radiator is arranged as a slotted radiator having two parallel arms joined by a base section and separated by a slot, and wherein the slot is configured to comprise either an open loop or a closed loop that is formed within the slot.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BI
/HAI V TRAN/Primary Examiner, Art Unit 2845